COFFEE PACIFICA INC.

Suite 527, Building 5, 2920 Green Valley Parkway, Henderson, Nevada, 89014



PRIVATE & CONFIDENTIAL



April 16, 2007



Mr. Terry Klassen

3221 56th St SW

Everett, Washington, 98203.



Dear Mr. Terry Klassen:



RE: MANAGEMENT AGREEMENT



This letter agreement (the "Agreement") sets forth the services to be provided
by Terry Klassen ("Klassen") to Coffee Pacifica, Inc. (the "Company") and the
terms and conditions under which such services shall be performed (the
"Engagement").



1. Engagement. Subject to the terms set forth herein, the Company hereby engages
Klassen and retains Klassen to serve as the Chief Executive Officer of the
Company and Klassen hereby accepts the position of Chief Executive Officer
effective as of April 16, 2007 (the "Effective Date").



2. Duties. Klassen will perform such duties customarily performed by the Chief
Executive Officer and such other duties as reasonably requested by the Chairman
or the Board of Directors of the Company (the "Board"). These duties will
include, but not be limited to, signing SEC filings and certifications required
by the Sarbanes-Oxley Act. It is understood that Klassen has other business
interests and responsibilities but that he does not anticipate any significant
time conflicts. Klassen will not accept any significant new engagements and will
devote the time and attention necessary to fulfill these duties to the Company.



3. Term. The term of Klassen's Engagement hereunder is for thirty six (36)
months unless terminated sooner in accordance with the provisions of Section 4
below. The term of Klassen's Engagement hereunder shall commence on the
Effective Date and shall continue on for thirty six months and expire on April
1, 2010.



4. Termination The Company shall have the right to terminate Klassen's
Engagement with the Company at any time with or without cause and with or
without notice. In the event of termination prior to the end of a calendar
month, the Company shall pay Klassen fees for the full month for the portion of
the month that the Engagement was effective.



5. Compensation. The Company shall make monthly management fee payment of ten
thousand dollars ($10,000) to Klassen or his private company Vogue International
Coffee Products Brokers Inc., in arrears, on the 25th day of each month.



6. Bonus and Stock Options



(a) In further consideration of services to be rendered under this Agreement,
Klassen shall be paid a contract execution bonus of one hundred thousand dollars
($100,000) upon execution of this Agreement.



(b) In further consideration of the services to be rendered under this
Agreement, Company hereby grants Klassen a Stock Option. Klassen shall have an
option to purchase up to three hundred thousand (300,000) shares of Company's
Common Stock, prior to January 1, 2010, at an exercise price per share to be
established by the Board (the " Stock Option"). The first one-third (1/3) of the
Stock Option (100,000 shares) shall fully vest on the Effective Date and the
remaining two-thirds (2/3) of the Stock Option (200,000 shares) shall fully vest
on April 2, 2008. The said Stock Option shall be formalized in two separate
Option Agreements between the Company and Klassen in accordance with the
above-noted vesting dates.



7. Expense Reimbursement. Klassen will be entitled to reimbursement for
reasonable out-of-pocket expenses incurred by Company or paid by Klassen on
behalf of the Company including, but not limited to, use of office space,
reproduction, typing, computer usage, employees, legal counsel (including legal
counsel retained to negotiate and draft this Agreement) and other similar direct
expenses and any and all taxes (other than state, local and federal income
taxes) on any of the foregoing, provided, however, that such out-of-pocket
expenses shall not exceed $1,000 per month without Board approval. Expenses for
ordinary course travel on Company business will not be subject to the $1,000
monthly limitation. Klassen will be reimbursed within 30 days of submission of
reasonable documentation for such expenses. In no event, will Klassen be
reimbursed later than 30 days following the close of the calendar year in which
such expenses were incurred.



8. Severance Payment.



(a) If the Company at its sole discretion terminates the Engagement anytime
without cause, after the Effective Date, Klassen will receive a severance
payment equal to $100,000. Klassen will not receive any severance payment if
terminated by the Company anytime after the Effective Date with cause. "Cause"
shall be defined as any act or series of acts which are illegal, negligent,
constitute willful misconduct, immoral, or otherwise have impact on the Company
and/or its business activities.



(b) If the Engagement is terminated by Klassen during the term of this
Engagement, Klassen will be required to reimburse the Company pro-rata the
contract execution bonus of one hundred thousand dollars ($100,000) for the
portion of the remaining months of the Engagement. If the Engagement is
terminated by Company during the term of this Engagement anytime without cause
Klassen will not be required to reimburse the Company pro-rata the contract
execution bonus of one hundred thousand dollars ($100,000) for the portion of
the remaining months of the Engagement.



9. Deferred Compensation. Any nonqualified deferred compensation (within the
meaning of Section 409A of the Internal Revenue Code) payable under this
Agreement on account of the completion or termination of the Engagement shall be
delayed to the minimum extent and in the minimum amount necessary so as to
comply with Section 409A and the regulations thereunder; provided, however, that
the bonus set forth in Section 5 shall be paid immediately if there is a change
of control within the meaning of Section 409A of the Internal Revenue Code
regardless of whether there is a termination.

10. Benefits and Taxes. Klassen shall be entitled to any benefits paid by the
Company to its employees. Klassen shall be solely responsible for any tax
consequences applicable to Klassen by reason of this Agreement and the services
performed hereunder. The Company shall not be responsible for the payment of any
federal, state or local taxes or contributions imposed under any employment
insurance, social security, income tax or other tax law or regulation with
respect to Klassen's performance of management services hereunder. Klassen
agrees to indemnify and hold the Company harmless for any taxes, interest or
penalties imposed upon the Company arising from or in connection with the
Engagement.



11. Confidential Information, Rights and Duties.



(a) Klassen specifically agrees that he shall not at any time, either during or
subsequent to the term of the Engagement, in any fashion, form or manner, either
directly or indirectly, unless expressly consented to in writing by the Company,
use, divulge, disclose or communicate to any person or entity any confidential
information of any kind, nature or description concerning any matters affecting
or relating to the business of the Company, including, but not limited to: the
Company's sales and marketing methods, programs and related data, or other
written records used in the Company's business; the Company's computer
processes, programs and codes; the names, addresses, buying habits or practices
of any of its clients or customers; compensation paid to other employees and
independent contractors and other terms of any employment or contractual
relationships; or any other confidential information of, about or concerning the
business of the Company, its manner of operations, or other data of any kind,
nature or description. The parties to this Agreement hereby stipulate that, as
between them, the above information and items are important, material and
confidential trade secrets that affect the successful conduct of the Company's
business and its good will, and that any breach of any term of this section is a
material breach of this Agreement. All equipment, notebooks, documents,
memoranda, reports, files, samples, books, correspondence, lists or other
written and graphic records, and the like, including tangible or intangible
computer programs, records and data, affecting or relating to the business of
the Company, which Klassen might prepare, use, construct, observe, posses or
control, shall be and shall remain the Company's sole property.



(b) For purposes of this Agreement, the term "confidential information" shall
not include any information that: (i) has been made public by the Company (other
than by acts of Klassen in violation of this Agreement or other obligation of
confidentiality); (ii) Klassen is legally compelled to disclose; provided that
Klassen notifies the Company of such proposed disclosure in as far in advance of
its disclosure as is practicable and uses his best efforts to obtain assurances
that confidential treatment will be accorded to such information; or (iii) is
otherwise publicly available other than through disclosure by a party in breach
of a confidentiality obligation with respect thereto.



(c) Any wrongful interference with the Company's business, property,
confidential information, trade secrets, clients, customers, employees or
independent contractors by Klassen or any of their agents after the term of the
Engagement shall be treated and acknowledged by the parties as a material breach
of this Agreement.



(d) Klassen's duties under this Section 11 shall survive termination of the
Engagement. Klassen acknowledges that a remedy at law for any breach or
threatened breach by Klassen of the provisions of this Section 11 would be
inadequate, and Klassen agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.



12. Indemnification and D&O Insurance. The Company shall indemnify, forever
defend, and hold Klassen free and harmless from any and all liabilities,
assessments, obligations, debts, damages, fees, fines, penalties, interest,
judgments, liens or other claims that may ever be claimed to exist against
Klassen as a result of Klassen's work on behalf of Company and/or as a result of
Klassen executing this Agreement, except to the extent resulting from Klassen's
gross negligence or willful misconduct.



The Company shall enter into an indemnification agreement with Klassen in the
form entered into with each of the Company's officers and directors. Such
indemnification Agreement shall be effective upon the Effective Date. The
Company will furnish Klassen with a copy of its current D&O liability policy and
will agree to consult with Klassen if the Company intends to decrease the
coverage currently provided.



13. Dispute Resolution In the instance of a dispute between the Company and
Klassen that is incapable of being resolved by them to their mutual
satisfaction, after good faith resolution negotiations, and within thirty (30)
days of the formal notification from Klassen or Company of such dispute, the
complaining Klassen shall have the right to seek such remedies as are available
at law and in equity, as shall the Company. In the event of any breach of this
Agreement, the provisions of this Agreement may be enforceable in a court of
equity by a decree of specific performance. Any equitable remedy shall not be
exclusive and shall be in addition to any other remedy available.



14. General Provisions.



(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery or duly sent by certified
mail, postage prepaid; by an overnight delivery service, charges prepaid; or by
confirmed telecopy, to the Company at its primary office location and to Klassen
at the following address: 3221 56th St SW Everett Washington, 98203.



(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein or therein



(c) Waiver. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.



(d) Complete Agreement. This Agreement, the stock option agreement and the
indemnification agreement to be effective upon the Effective Date constitute the
entire agreement between Klassen and the Company and it is the complete, final,
and exclusive embodiment of their agreement and supersedes any prior agreement
written or otherwise between Klassen and the Company with regard to this subject
matter. It is entered into without reliance on any promise or representation
other than those expressly contained herein or therein, and it cannot be
modified or amended except in a writing signed by Klassen and the Chairman of
the Board. This Agreement supersedes the agreement dated July 1 2006 between
Company and Klassen. Upon execution this Agreement the July 1, 2006 agreement is
terminated.



(e) Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof or thereof nor to
affect the meaning thereof.



(f) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Klassen and the Company and their respective
successors, assigns, heirs, executors and administrators, except that Klassen
may not assign any of their duties hereunder and may not assign any of their
rights hereunder without the written consent of the Company.



(g) Attorney Fees. If either party hereto brings any action to enforce his or
its rights hereunder, the prevailing party in any such action shall be entitled
to recover his or its reasonable attorneys' fees and costs incurred in
connection with such action. In no event, will a party entitled to reimbursement
be reimbursed later than thirty days following the close of the calendar year in
which in such action is finally resolved.



(h) Arbitration. To provide a mechanism for rapid and economical dispute
resolution, Klassen and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, arising from or relating to this Agreement
or its respective enforcement, performance, breach, or interpretation, will be
resolved, to the fullest extent permitted by law, by final, binding, and
confidential arbitration before a single arbitrator held in Las Vegas, Nevada
and conducted by Judicial Arbitration & Mediation Services/Endispute ("JAMS"),
under its then-existing Rules and Procedures. The parties shall be entitled to
conduct adequate discovery, and they may obtain all remedies available to the
parties as if the matter had been tried in court. The arbitrator shall issue a
written decision which specifies the findings of fact and conclusions of law on
which the arbitrator's decision is based. Judgment upon the award rendered by
the arbitrator may be entered by any court having jurisdiction thereof. Unless
otherwise required by law, the arbitrator will award reasonable expenses
(including reimbursement of the assigned arbitration costs) to the prevailing
party. Nothing in this Section 12(h) or in this Agreement is intended to prevent
Klassen or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.



(i) Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the Nevada as
applied to contracts made excluding the rules on conflicts of law.



(j) Currency. All dollar amounts stated in this Agreement are in United States
dollars.



If you are in agreement with the terms set forth herein, please sign and return
a copy of this Agreement to me.



 

Yours truly



 

/S/ SHAILEN SINGH

_______________________________

COFFEE PACIFICA, INC.

Shailen Singh on Behalf of the Board

 

 

Agreed to and Accepted

 

 

/S/ TERRY KLASSEN

___________________________

Terry Klassen

 